Citation Nr: 0939974	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  04-37 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from August 
1969 to March 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the Veteran's petition to reopen his claim for 
service connection for PTSD.  As support for his claim, he 
testified at a hearing at the RO in May 2007 before the 
undersigned Veterans Law Judge (VLJ) of the Board, also 
commonly referred to as a Travel Board hearing.  During the 
hearing the Veteran submitted additional evidence and waived 
his right to have the RO initially consider it.  
38 C.F.R. §§ 20.800, 20.1304 (2008).  

Subsequently, in October 2007, the Board determined there was 
new and material evidence and therefore reopened the 
Veteran's claim for service connection for PTSD.  The Board 
then proceeded to remand the claim to the RO, via the Appeals 
Management Center (AMC), for additional development and 
consideration before readjudicating the claim on the 
underlying merits.  In December 2008, the AMC issued a 
supplemental statement of the case (SSOC) continuing to deny 
the claim and returned the file to the Board for further 
appellate review.

FINDING OF FACT

The Veteran does not have combat experience, and there are no 
independently verified stressors.  There also is no competent 
and persuasive medical evidence otherwise indicating he has 
PTSD as a result of a confirmed stressor coincident with his 
military service.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the Federal Circuit's framework (see Sanders v. 
Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA 
notice errors are presumptively prejudicial, in part, because 
it was "complex, rigid, and mandatory."  Id., at 1704.  The 
Supreme Court rejected the Federal Circuit's analysis because 
it imposed an unreasonable evidentiary burden on VA to rebut 
the presumption and because it required VA to demonstrate why 
the error was harmless, rather than requiring the appellant 
- as the pleading party, to show the error was harmful.  
Id., at 1705-06.  The Supreme Court stated that it had 
"warned against courts' determining whether an error is 
harmless through the use of mandatory presumptions and rigid 
rules rather than case-specific application of judgment, 
based upon examination of the record."  Id., at 1704-05.  
Thus, it is clear from the Supreme Court's analysis that, 
while the Veterans Court could conclude generally that a 
specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the 
context of the facts of the particular case.  Id.



The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further stated in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that "[a]ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim."  
Indeed, the Veterans Court held that for an increased-
compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  



On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in September 
2003, December 2006 and October 2007.  The letters informed 
him of the evidence required to substantiate his claim and of 
his and VA's respective responsibilities in obtaining 
supporting evidence.  Note also that May and December 2006 
and October 2007 letters complied with Dingess by discussing 
the downstream disability rating and effective date elements 
of the claim.  And of equal or even greater significance, 
after providing that additional Dingess notice, the AMC went 
back and readjudicated the Veteran's claim in the 
December 2008 SSOC - including considering the additional 
evidence received in response to that additional notice.  See 
again, Mayfield IV and Prickett, supra.  So the timing defect 
in the provision of the notice has been rectified.



VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO/AMC obtained his service treatment records 
(STRs), service personnel records (SPRs), VA treatment 
records, Social Security Administration (SSA) records, and 
arranged for a VA PTSD examination in September 2008.  
Therefore, the Board is satisfied the RO and AMC made 
reasonable efforts to obtain any identified medical and other 
records.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

In addition, the Board finds that an opinion is not needed to 
determine whether the Veteran's PTSD is related to his 
military service because the standards of the Court's 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met.  None of the Veteran's alleged stressors 
have been verified or are verifiable, precluding the need for 
a VA opinion regarding the etiology of his PTSD since there 
also is no confirmation he engaged in combat against enemy 
forces that would otherwise negate the need for independent 
corroboration of his claimed stressors.  38 C.F.R. 
§ 3.304(f)(1).  That is to say, absent proof of the 
occurrence of the claimed events in service, he necessarily 
cannot possibly have consequent PTSD because these alleged 
events, themselves, which underlie his claim, have not been 
substantiated as having actually occurred.  The Board is 
therefore satisfied that VA has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to Service Connection for PTSD

The Veteran asserts he developed PTSD due to his experiences 
in Vietnam during the Vietnam War.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

To establish service connection for PTSD, in particular, 
there must be:  (1) medical evidence diagnosing this 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV); (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a 
diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial 
notice of the mental health profession's adoption of the DSM-
IV as well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. at 140-141.



Here, there is no disputing that the Veteran's recent VA 
treatment records, VA compensation examination report, and 
SSA disability evaluations show he has been diagnosed with 
and treated for PTSD.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed; without this minimum 
level of proof, there is no valid claim).  The determinative 
issue in this case, therefore, is whether the record also 
contains credible supporting evidence that a claimed in-
service stressor actually occurred, which supports this 
diagnosis.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
Veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  Participation in combat, 
a determination that is to be made on a case-by-case basis, 
requires that the Veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Service in 
a general "combat area" or "combat zone" is insufficient 
to trigger the evidentiary benefit of 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d).  See VAOPGCPREC 12-99 (October 18, 
1999) and Moran v. Peake, 525 F.3d 1157 (Fed. Cir. 2008).

So the Board turns its analysis to whether there is evidence 
the Veteran engaged in combat against enemy forces as a 
potential avenue to substantiate his contentions of in-
service PTSD stressors.  If it is shown through military 
citation or other appropriate evidence that he engaged in 
combat with the enemy, and the claimed stressors are related 
to combat, his lay testimony regarding the reported stressors 
must be accepted as conclusive evidence of their actual 
occurrence, provided the testimony is found to be 
satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
In such cases, no further development or corroborative 
evidence is necessary.  38 C.F.R. § 3.304(f)(1).  See also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Here, though, no competent and credible evidence establishes 
the Veteran engaged in combat with an enemy force.  His DD 
Form 214 does not show he was awarded any decorations or 
commendations commonly associated with valor or heroism while 
engaged in combat with an enemy force.  He received the 
National Defense Service Medal, SPS M-16, Vietnam Service 
Medal, Vietnam Campaign Medal, and 1 O/S Bar.  Although these 
medals and awards are very commendable in their own right, 
they are not per se indications that he engaged in combat 
against an enemy force.  His service medals do not rise to 
the level of specifically corroborating combat in the Vietnam 
War.  None of his other SPRs indicates he was involved in 
combat, either.  His military occupational specialty (MOS) 
was supply clerk, so not prima fascia evidence of combat 
experience.  Furthermore, photos submitted by him in support 
of his claim also fail to establish stressors related to the 
Vietnam War, especially without corroborating SPRs, such as 
by suggesting he was personally involved in any combat giving 
rise to a stressor.

Consequently, there must be service records or other 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
It is important for him to understand that, if there is no 
combat experience, as in this case, or if there is a 
determination that he engaged in combat but the claimed 
stressor is unrelated to that combat, there must be 
independent evidence to corroborate his statements as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 288-89 (1994).  His unsubstantiated testimony, 
alone, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  



The Veteran's claimed stressors during the Vietnam War 
include the following:  
(1) he was allegedly stabbed by a young Vietnamese child 
after offering candy to the child; (2) he experienced a 
mortar attack, which caused him to run out of the shower and 
hit a log, injuring his knee and toes; (3) dumping enemy 
troops into a common grave and took out the bodies after they 
were burned, in 1970; (4) witnessed a jeep that was tipped 
over with two dead military policemen, on the side of the 
road, while he was in a convoy, in 1970; (5) witnessing a GI 
skinned alive by the enemy; (6) saw his friend and fellow 
soldier, named either [redacted] or [redacted], killed by a 
sniper attack during the night, in 1970.  

Significantly, the Board already remanded this case in 
October 2007 to try and corroborate the occurrence of these 
claimed events - including by contacting the U.S. Army & 
Joint Services Records Research Center (JSRRC) (formerly 
known as the U.S. Armed Services Center for Unit Records 
Research (CURR)).  Unfortunately, however, the JSRRC could 
not verify any of the above alleged stressors.  The August 
2008 JSRRC response instead indicated that personnel there 
were unable to substantiate the Veteran's claims of a sniper 
attack.  Further, although there was enemy fire directed at 
guard towers in Da Nang in November 1970, no soldiers were 
listed as killed in action or even wounded.  The JSSRC also 
could not document or verify that the Veteran assisted in 
gathering dead Vietnamese soldiers or that he witnessed two 
Military Policemen being killed.  Thus, the JSRRC's response 
is highly probative evidence against his claim.  Moreover, he 
has not submitted any evidence, such as buddy statements from 
other servicemen in his unit, who might have witnessed and be 
able to verify or attest to these incidents.  In short, none 
of his claimed stressors has been independently verified by 
the record, especially by his SPRs and the JSRRC's response.

The Veteran does not state other alleged stressors in Vietnam 
with enough specificity as to dates, locations, and names of 
other soldiers involved, such that the Board has not and will 
not attempt to verify his other stressors.  So, as it stands, 
he has not provided credible supporting evidence that a 
claimed in-service stressor actually occurred to account for 
his diagnosis of PTSD.  The determination of the sufficiency, 
but not the existence, of a stressor is exclusively a medical 
determination for mental-health professionals, who are 
"experts" and "presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing a PTSD diagnosis."  Cohen, 10 Vet. App. 
at 140.  But the question of whether a stressor occurred is a 
factual, not medical, determination for VA adjudicators to 
decide.  

In fact, there is no medical evidence confirming a 
relationship or nexus between any claimed in-service stressor 
and his PTSD.  38 C.F.R. § 3.304(f); See also Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 
396 (1996).

While the Veteran may well believe that his PTSD is related 
to his military service, and especially to the events 
mentioned, as a layman without any of the necessary medical 
training and expertise, he is not qualified to render a 
probative opinion on the cause of his PTSD in terms of 
whether it is attributable to his military service.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are 
not competent to render medical opinions).  

The Veteran is only competent to comment on symptoms he may 
have personally experienced during service and during the 
years since, not the cause of them - and, in particular, 
whether they are attributable to an incident of his military 
service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted"))..



It is also worth mentioning that the September 2008 VA 
compensation examination report and VA treatment records show 
other mental illness diagnoses - namely, chronic major 
depressive disorder and dysthmic disorder.  But even 
recognizing these additional diagnoses, in lieu of PTSD, 
these disorders have not been linked to the Veteran's 
military service, including especially to any specific 
incident or event in service that he thought particularly 
traumatic or stressful.  See Clemons v. Shinseki, 23 Vet App 
1 (2009) (the scope of a mental health disability claim 
includes any mental disability that reasonably may be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  So there is no reasonable doubt to resolve in the 
Veteran's favor, and this claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The claim for service connection for PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


